Citation Nr: 1530153	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  09-45 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether the reduction in evaluation from 20 to 10 percent for service-connected bilateral hearing loss, effective from October 1, 2014, was proper.

2.  Entitlement to a higher disability rating for service-connected bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a right ear disability other than hearing loss and, if so, whether service connection is warranted.

4.  Entitlement to an initial disability rating higher than 10 percent for service-connected degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and J.V.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to April 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2008, July 2010, and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Cleveland, Ohio, and Phoenix, Arizona.

In April 2015, the Veteran was afforded a videoconference hearing before the undersigned.  Additional evidence was submitted in the form of recent VA treatment records.  The Veteran waived initial review of the additional evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of the reopened claim of service connection for a right ear disability and a higher rating for degenerative disc disease of the cervical spine are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran timely requested a predetermination hearing in December 2012 and was not afforded a predetermination hearing prior to a July 2014 rating decision that reduced the evaluation for his service-connected bilateral hearing loss from a 20 percent rating to a 10 percent rating.

2.  Throughout the appeal, VA audiometric test results show the Veteran has had, at worst, level II hearing in the right ear and level V hearing in the left ear.  

3.  In a decision in August 1995, the RO denied reopening the claim of service connection for a right ear disability (characterized as otitis media of the right ear); after the Veteran was notified of the adverse determination and of his appellate rights, he did not appeal the rating decision and no new and material evidence was submitted within one year of the rating determination; and the rating decision became final on the evidence of record. 

4.  The additional evidence presented since the rating decision in August 1995 by the RO raises a reasonable possibility of substantiating the claim for a right ear disability.


CONCLUSIONS OF LAW

1.  The July 2014 rating decision was not in compliance with the requirements set for in 38 C.F.R. § 3.105 and therefore, the reduction is void ab initio.  38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. § 3.105 (2014).

2.  The criteria for a higher disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.385, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2014).

3.  The August 1995 RO decision, which denied reopening the Veteran's claim of service connection for a right ear disability (characterized as otitis media of the right ear), is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

4.  The criteria for reopening the previously denied claim of service connection for a right ear disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard November 2007 letter regarding the claim for a higher rating for bilateral hearing loss satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations in December 2007, March 2012, and June 2014.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the hearing loss rating claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.


II. Propriety of Reduction for Hearing Loss

The Veteran filed a claim in October 2007 for a rating higher than 20 percent for bilateral hearing loss, which had been in effect since June 10, 1999.  The RO denied the claim for a higher rating in the March 2008 rating decision, which the Veteran appealed.  During the appellate period for the claim for a higher rating for bilateral hearing loss, the RO proposed a reduction of benefits for the Veteran's bilateral hearing loss in December 2012.  Notice of the RO's proposed reduction was sent on December 10, 2012 and the Veteran submitted a request for a hearing on December 13, 2012 and, on January 10, 2013, the Veteran's representative submitted a letter restating the Veteran's desire for a hearing regarding the proposed reduction.  In a letter dated September 2013, the Veteran was notified that a hearing was scheduled for October 16, 2013; however, the RO subsequently sent a letter dated October 10, 2013 stating that the hearing must be rescheduled for a later date.  In February 2014, the Veteran requested a hearing before the Board for his pending claim for a higher rating for bilateral hearing loss, which was scheduled and held in April 2015.  In July 2014, prior to the April 2015 hearing before the Board, the RO reduced the Veteran's bilateral hearing loss rating from 20 percent to 10 percent rating, effective October 1, 2014.  

Where action by the rating agency would result in the reduction or discontinuance of compensation payments, 38 C.F.R. § 3.105(i) requires VA to provide a predetermination hearing if a request for such hearing is received within 30 days.  See 38 U.S.C.A. § 5112; 38 C.F.R. § 3.105(e).  Here, the Board finds that appropriate due process was not afforded to the Veteran as he timely requested a hearing and was not provided a predetermination hearing prior to the reduction of benefits.  Thus, the Board finds that the reduction of benefits for the Veteran's bilateral hearing loss from a 20 percent rating to a 10 percent rating was not accomplished in accordance with the regulatory requirements of 38 C.F.R. § 3.105.  As such, the July 2014 reduction is void ab initio and the 20 percent rating must be restored effective October 1, 2014.  See Murphy. v. Shinseki, 26 Vet. App. 510, 517 (2014) (where a veteran's rating has been reduced without complying with the procedural and substantive regulatory requirements for reduction, such a rating is void ab initio) (citing Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).
III. Higher Rating for Hearing Loss

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The Veteran's bilateral hearing loss is currently rated 20 percent disabling.  The RO had reduced the 20 percent rating to 10 percent effective October 1, 2014; however, the 20 percent rating was restored in this decision, effective October 1, 2014, as detailed above.  

Evaluations of defective hearing range from noncompensable to 100 percent for service-connected bilateral hearing loss.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second.  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

In cases of exceptional hearing loss, i.e. when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will then be evaluated separately.  

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The Veteran was afforded a VA audiological examination in December 2007.  The audiometric findings were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
50
50
60
80
60
92
LEFT
50
50
55
75
58
88

Applying the puretone threshold average and speech discrimination results of the audiological examination to Table VI, yielded a value of level II for the right and level III for the left ear.  Applying those values to Table VII, the designations yield a zero percent evaluation. 

The Veteran was afforded another VA audiological examination in March 2012.  The audiometric findings were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
35
30
35
60
40
96
LEFT
45
40
45
65
49
100

Applying the puretone threshold average and speech discrimination results of the audiological examination to Table VI, yielded a value of level I for both the right and left ears.  Applying those values to Table VII, the designations also yield a zero percent evaluation.  

The Veteran was afforded another VA audiological examination in June 2014.  The audiometric findings were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
50
45
65
80
60
100
LEFT
55
55
60
80
63
96

Applying the puretone threshold average and speech discrimination results of the audiological examination to Table VI, yielded a value of level II for both the right and left ears.  Applying those values to Table VII, the designations yield a zero percent evaluation.  

The Veteran's hearing was demonstrative of an exceptional pattern of hearing impairment in the left ear during the June 2014 VA audiological examination as puretone threshold were 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz).  For this reason, 38 C.F.R. § 4.86(a) applies.  

Applying the results of the June 2014 VA audiological examination to Table VIa yielded a value of level V for the left ear.  The right ear remained at a value of level II.  Applying these values to Table VII, the designations yield a 10 percent evaluation based on the June 2014 examination results.  These results do not provide a basis to grant a disability rating higher than 20 percent.  

Although the Veteran asserts that his hearing loss is more severe than currently rated, his statements do not establish that a higher disability rating is warranted, as ratings for hearing loss are based on the mechanical application of results of regulation-mandated audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As the preponderance of the evidence is against the claim, there is no doubt to be resolved, and a rating in excess of 20 percent is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The VA examination reports describe the effects of the Veteran's hearing impairment on his daily life.  See Martinak, 21 Vet. App. at 447.  The Veteran reported that his family complains that he watches television with the sound too loud and he has problems hearing others speak.  Both hearing acuity and speech recognition are taken into consideration in the rating criteria for hearing loss and, both were measured and considered in evaluating the Veteran's claim.  The effects of the Veteran's hearing loss do not take the disability out of the norm as they are predicated on hearing loss.  As the Veteran's disability picture is contemplated by the rating schedule, the schedular criteria are adequate and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  The evidence shows that the Veteran is retired.  The evidence of record does not otherwise show that he is currently unemployed due to his service-connected disabilities.  Thus, consideration of entitlement to TDIU is not warranted as it is not reasonably raised by the record.

IV. Reopening a Previously Denied Claim

Procedural History and Evidence Previously Considered

In a rating decision in August 1995, the RO denied reopening the claim of service connection for a right ear disability (characterized as otitis media of the right ear) on grounds that the new medical evidence showing treatment for right ear otitis media did not show that this problem was related to service.  After the Veteran was notified of the determination and of his appellate rights by a September 1995 letter, he did not appeal the adverse determination.  As no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran, the rating decision became final by operation of law on the evidence of record, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  

The evidence previously considered consisted of the service treatment records showing treatment for left ear purulent exudate and right ear full of wax and x-rays of mastoids showed diploic type development bilaterally without evidence of active disease or bone destruction.  Also of record at the time of the previous denial were VA and private treatment records beginning in the early 1980s showing treatment for bilateral otitis media, a VA examination dated May 1967 showing normal right ear drum, and subsequent VA examinations showing diagnosis of bilateral otitis media.

With respect to defining the scope of the claim encompassed by a right ear disability, the Board notes that the Veteran is currently service connected for bilateral hearing loss; therefore, this condition is not included in the current claim for entitlement to service connection for a right ear disability.  

Current Claim to Reopen and Additional Evidence

The current claim to reopen was received by VA in August 2010. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional evidence not previously considered by VA regarding the claim for a right ear disability consists, in part, of VA treatment records that contain diagnoses of bilateral otitis media.  An October 1997 VA treatment record includes a detailed history of the Veteran's bilateral ear disability, which begins during service and continued following service.  The new evidence also contains April 2015 hearing testimony during which the Veteran stated that he has had problems with both ears during service and since service. 

This evidence is new and material, as it was not of record at the time of the last rating decision, and it relates to a material element of the claim.  It demonstrates that the Veteran has currently diagnosed bilateral otitis media and he had continuous post-service problems with the right ear that began during service.  Such evidence was not previously of record at the time of the prior final denial.  Reopening the claim is warranted.  The reopened claim is addressed further in the remand section.

ORDER

A 20 percent rating for the Veteran's bilateral hearing loss is restored effective October 1, 2014, subject to the laws and regulations governing payment of monetary benefits.

A higher disability rating for bilateral hearing loss is denied.

The application to reopen the claim of service connection for a right ear disability is granted and, to this extent only, the appeal is granted.


REMAND

Although the Veteran has been afforded multiple VA examinations regarding his right ear disability, no opinion as to the etiology or whether the current disability is related to service has been obtained.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the service treatment records do not show that the Veteran was treated for otitis media of the right ear, treatment of otitis media of the left ear in November 1954 shows that the right ear was full of wax and x-rays of mastoids showed diploic type development bilaterally without evidence of active disease or bone destruction.  

As the evidence is inadequate to decide the claim for a right ear disability, additional development under the duty to assist is needed, specifically a VA examination with expert medical opinion.

During VA treatment in October 1997, it was noted that the Veteran was treated for his bilateral ear condition following service in 1956.  There is no record of such in the Veteran's post-service treatment records.  Thus, an attempt to obtain these records should be made on remand.

In July 2010, the RO granted service connection for degenerative disc disease of the cervical spine.  Subsequently in August 2010, the Veteran submitted a timely notice of disagreement (NOD).  The RO has not issued a statement of the case (SOC) on this issue, or at least one is not in the record before the Board.  Where a NOD has been filed with regard to an issue and an SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these issues are REMANDED for the following actions:

1.  Contact the Veteran and request the names and addresses of all medical care providers who treated the Veteran for his right ear, including treatment in 1956.  After securing the necessary release, obtain these records, including any outstanding VA treatment records.  If these records are not available, a negative reply is required.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the etiology of the Veteran's current right ear disability.  The claims file must be made available to the examiner for review.  

The examiner must provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that the diagnosed right ear disability (other than hearing loss) is related to the Veteran's period of active service, including the in-service report of wax in his right ear and x-ray findings of bilateral diploic type development.

The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the Veteran, including his reports of having problems with his right ear beginning in service and continuing following service.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Issue the Veteran a SOC with respect to his claim for entitlement to an initial higher rating for degenerative disc disease of the cervical spine, to include notification of the need to timely file a substantive appeal to perfect his appeal on this issue.  

4.  Finally, readjudicate the issues remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


